Case:17-15526-CDP Doc#:163 Filed:04/27/20                 Entered:04/27/20 13:35:20 Page1 of 34




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  INRE:                                                CaseNo. 17-15526-CDP
  Robert Joseph Bowers                                 Chapter 7

  Debtor(s).
                   MOTION FOR ABANDONMENT OF REAL PROPERTY

         COMES NOW, TOWD Point Mortgage Trust 2019-2, U.S. Bank National Association,
  as Indenture Trustee ("Movant"), by and through its attorney, Heather L. Deere, and hereby
  moves this Court pursuant to 11 U.S.C. §554 (b) and Fed. R. Bankr. P. 6007(b) for an Order
  abandoning certain real property by the Chapter 7 Trustee, and as grounds therefore, states as
  follows:

          1.     This Court has jurisdiction pursuant to 11 U.S.C. § 554(b) and Fed. R. Bank. P.
  6007, as this Motion is related to a pending proceeding in the United States Bankruptcy Court,
  District of Colorado, Chapter 7 Case No. 17-15526-CDP.

         2.      As set forth in the affidavit attached to this Motion and incorporated herein by·
  reference pursuant to L.B.R. 4002-3(c), the Debtor is not in the military service.

         3.      The Debtor is the owner of the following described real property (the "Property"):

                 ALL THE REAL PROPERTY, TOGETHER WITH IMPROVEMENTS, IF
                 ANY, SITUATE, LYING AND BEING IN THE COUNTY OF LARIMER AND
                 STATE OF COLORADO, DESCRIBED AS FOLLOWS: LOT 4 UNIVERSITY
                 ACRES FIRST SUBDIVISION, ACCORDING TO THE RECORDED PLAT
                 PLAT THEREOF CITY OF FORT COLLINS, COUTNY OF LARIMER,
                 STATE OF COLORADO.

                 Purported common address: 1501 Stover Street, Fort Collins, CO 80524

        4.      By virtue of this bankruptcy filing, the Property is considered to be an asset of the
  bankruptcy estate.

          5.     On or about August 10, 2007, the Debtor executed a promissory note (the "Note")
  in the original principal amount of $56,000.00. On or about August 10, 2007, the Debtor
  executed a Deed of Trust which created a security interest in the Property. The Deed of Trust
  was recorded on August 27, 2007 at reception number 20070065588 in the records of the
  Larimer County Clerk and Recorder. The Deed of Trust has been assigned to Movant. · A copy
  of the Note, Deed of Trust and Assignments are attached here to Exhibit A, Band C respectfully.

         6.     Select Portfolio Servicing, Inc. services the loan on the Property referenced in this
  Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the
  Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,
Case:17-15526-CDP Doc#:163 Filed:04/27/20                 Entered:04/27/20 13:35:20 Page2 of 34




  the foreclosure will be conducted in the name of Movant or Movant's successor or assignee.
  Movant, directly or through an agent, has possession of the Note. The Note is either made
  payable to Movant or has been duly endorsed. Movant is the original mortgagee or beneficiary
  or the assignee of the Mortgage/Deed of Trust.

         7.      The amount due Movant pursuant to the terms of the Note and Deed of Trust as of
  April 22, 2020 is $46,056.17.

         8.    The value of the property as listed in the Debtors' Schedule A/B Property is
  $275,000.00.

         9.       Pursuant to the Debtors' Schedule C, the Debtor is claiming an exemption in the
  Property that is the Debtor's(s') primary residence.

         10.     Pursuant to 11 U.S.C. §554(b), an interested party may move for abandonment of
  property of the estate where such property has little or no value to the bankruptcy estate or where
  such property is burdensome to the bankruptcy estate.

          11.   Movant is an interested party due to its status a holder of a secured claim against
  the Property. Pursuant to the Debtor's Schedule D, there is an additional secured mortgage lien
  in the amount of $307,042.00 in favor of BDG International, Inc; a mortgage lien in the amount
  of$305,846.00 in favor of Bank of the West; and a mortgage lien in the amount of $95,401.00 in
  favor of Bank of America Home Loans. Therefore, the property is of no or inconsequential
  value and benefit to the bankruptcy estate, and preservation of the property is burdensome to the
  estate.

        12.      On June 21, 2018, the Debtor was granted a discharge, therefore terminating the
  automatic stay protections as to the Debtor pursuant to 11 U.S.C. §362(c)(2)(C).

         WHEREFORE, TOWD Point Mortgage Trust 2019-2, U.S. Bank National Association,
  as Indenture Trustee respectfully requests the Court enter an order deeming the Property to be
  abandoned by the Chapter 7 Trustee, and for such further relief as the Court deems proper.

  Dated: April 27, 2020
                                        Respectfully Submitted,
                                        Halliday, Watkins & Mann, P.C.

                                        Isl Heather L. Deere
                                        Heather L. Deere, #28597
                                        Attorney for Movant
                                        355 Union Boulevard, Suite 250
                                        Lakewood, CO 80228
                                        (303) 274-0155
                                        bankruptcyco@hwmlawfirm.com
                                        File No. 81285-SPS
Case:17-15526-CDP Doc#:163 Filed:04/27/20               Entered:04/27/20 13:35:20 Page3 of 34




      UNSWORN DECLARATION OF MILITARY SERVICE UNDER PENALTY OF
                             PERJURY

         I, Heather L Deere, attorney at Halliday, Watkins & Mann, P.C. and being over the age of
  18, hereby declares in accordance with the Servicemembers Civil Relief Act ("SCRA") as
  follows:

          In support of this Declaration, a search of the Department of Defense Manpower Data
  Center for the military status of Robert Joseph Bowers, the Debtor in Case No. 17-15526-CDP
  on April 27, 2020. The search indicated that there was no information, as to all branches of the
  military, that the Debtor(s) are persons currently on active duty.

         I have personally reviewed the searches detailed above and I declare based on my
  personal knowledge and under penalty of perjury the facts contained in the declaration are true
  and corrected.

  Executed On: April 27, 2020

                                       Halliday, Watkins & Mann, P.C.


                                      Isl Heather L. Deere
                                      Heather Deere
                                      355 Union Boulevard, Suite 250
                                      Lakewood, CO 80228
                                      (303) 274-0155
                                      (~03) 274-0159 (fax)
                                      bankruptcyco@hwmlawfirm.com
                                      File No. 81285-SPS
   Case:17-15526-CDP Doc#:163 Filed:04/27/20                                                                        Entered:04/27/20 13:35:20 Page4 of 34
                                                                                                                                                                      Results as of: Apr-27-2020 10:00:28 AM
 Department of Defense Manpower Data Center
                                                                                                                                                                                                  SCRA 5.4




                             Status Report
                             Pursuant to Servicemembers: Civil ReJief Act

SSN:                           XXX-XX-5265
Birth Date:
Last Name:                     BOWERS
First Name:                    ROBERT
Middle Name:                   JOSEPH
Status As Of:                  Apr-27-2020
Certificate ID:                J51 G5C4H25XZPPF

                                                                                 On Active Duty On Active Duty Status Date
            Active Duty Start Dale              I                Active Duty End Dale                  I                        Status                        I            Service Component
                    NA                          I                        NA                            I                        No                            I                  NA
                                                      This response reflects the individuals' active duty status based on· the ~ctive Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Dale
            Active Duty Start Date              I                Active Duty End Dale                .I                        Status                         I            Service Componqnt
                    NA                          I                        NA                           I                         No                            I                  NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up lo Active Duty on Active Duty Status Date
         Order Notification Start Dale          I            Order Notification End Date               I                       Status                         I            Service Component
                    NA                          I                        NA                            I                        No                            I                  NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). T~is status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
   Case:17-15526-CDP Doc#:163 Filed:04/27/20                                              Entered:04/27/20 13:35:20 Page5 of 34
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521 (c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(1) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as cin Active Duty under this certificate. SCRA protections are for Title 1Oand Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 1O USC ? 101 (d)(1 ).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification shou!d check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                        Entered:04/27/20 13:35:20 Page6 of 34


                                              •                                                         •
                                                         Exhibit A

                                                                                Countrywide Bank, FSB.
            P,oparedt,;,: 1.ANI M. PUGA


            DATE:     00/09/2007                                                             4G01 DTC BLVD ctttTK 250
            BORROWER; ROBERT J . BOl'IERB                                                    pmwmt. CO 002>7
            CASE#:        .
            LOAN#;
            PROPERTY ADDRESS; l.501 STO'IIBR STREET•
              •               FORT COLl.INS, CO 80524

                                               HOME EQUITY CREDIT LINE AGREEMENT AND
                                                      DISCLOSURE STATl,;MENT
                                                                                                  Date: AUGUST l.0, 2007

               This Home Equity Credit Lino Agreement.and Disclosure Statomont ("Agreomont') governs my Home 'f;:qulty
           Credll Una Account ("Account") with you,
           Countrywide Bank, FSB.
           Tho words "I," "mo" and "mY" rorer to tho Borrower signing this Agroomont. If more than one Borrower signs tills
           Agreomont, tho words ·1,· •ma• and "my• raror tci oll·who sign, sepsretoly and togothor. Tho words "you" ond "your"
           reforto
           Countrywide Bank. FSB.

           1. LOANS: DRAW AND REPAYIIIIENr PERIOD. Subject to the limitations oxplslnecl In this Agreement, upon my
           request for loons, you agree to tenet money to mo from time to limo until the last dey of tho sixtieth (601h) consecuUve
            calf~ndar month following tho date sot forth ob_ovo ("lnltllll Drew Period,") or until tho last day of any renewed Draw
           Period, up to my Credit Umlt Indicated In paragraph 5 below. (You wlll not make any loans If my Account Ts sooner
           terminated or suspended under paragraphs 12.8, 12,0, 13.B or 16.A below.) You wlll not make any loan borore the
           fourth liuslness day following the signing of this Agreement, except to the extent or proceeds or this loan that ore for •
           the purchase or lnlUol construction of lhe Property.

                I agree that prior to the end of tho lnltlal Draw Period, you havotho right to rovlow my Account to docldoWhether
           11uch lnlUal Draw Period wm be renewed. U!lless you have sent me wrlf!en noUco not la\er than the sixtieth (60th) day
           before !he lnlllal Draw Period ends that you have decided. not lo renew such lnltlal Draw Period, such lnlllal Draw
           Period wm automaUcally renew for one additional sixty (60) monih period, and the Draw Period on my Account shall
           thereafter be c9nsldered to be 120 months for purposes of this Agreement. If the lnlllel Drnw.Porlad Ill not ronewad,
           then tho Draw Period on my Account shall thereafter be considered to be 60 months for purposes of thlll Agreement.

             After the Draw Period ends, I wlll no longer be able to obtain l~ans end then must pay the outstan·ding balance
        over tho specified Repayment Period unless my Account Is sooner terminated under paragraph 13.B below, ln which
        case my Account Is duo and payable In full at the time of such termination. The Repnymont Period shall be 180
       .months.                         •

       2. MAKING LOANS. You WIii mal<e loans under this Agroernont (up. to my Avnllab(a Crodlt Limit) by (I) honoring Equity
       Credit Une Chocks you provide to me requesting advances of at least $250; (II) If you Issue· an access card ("Card");
       by honoring advances I request by uatng tho Card at nny Merchant or smvlcor provider {"Merchant'') or any
       parllclpaUng automated taller ("ATM") networks; (Ill) paying clOGlng costs and flnanco charges In accorclonco with
       paragraph 8.C below; •(Iv) paying certain olher amounts on my behalf In. accordance wlth my disbursement
       authorlzaUon provided to you at or befero the time I sign this Agreement; (v) paying any llnpald taxes, assessrnents,
       property Insurance or other 11uma as provided under this Agreomont or tho Mortgage; or (\Ii) any other method or
       procedure you establish.

       3. SPl;CIAL CARD TERMS ANO CONDITIONS,,, understand that you, In your sole dlscroUon and at your sole option,
       may cause to be Issued a Card, as an eccoss device nnil an acl<lltlenal means by Which I may obtain odvancos under
       the Account. By-applying for the Account, l have requested !hat.you Issue the Card lo ma lfmy application Is approvect·
       and rr you, at yolll" option and In your sole discreuon, provide access to my/our Account by ihe ·card after the Account
       ls opened. If one ormqro Cards are Issued to me as n means of obtaining loan advancaa on my:Account, I agree that
       my use Qf the Ctlrd and any related loan advances wlll f?e governed by the following terms and conditions unless I
       cancel my card within (30) dayg of.receiving the Card and have not authorized the use of the Card or Card account
       number. I also agree to comply with any agreement between me and tho Cart! Issuer:
                                                                                              0


           A:. Account Accoss. In addlUon to any means by which I may access my Accou nt as described In the Agreement,
       I may bo pennlttect to obtain (up to my Avallabte Crsdlt Limit) loan ndvancos by Using any Cord you provide, at any
       merd,ant or service provtcler ("Merchant") that nllows me to use tho Cord to.pay for goods or sorvl0<10. If you provldo
       me with a Personal ldentiRcr,,tlon Number ("PIN"), I .msy also obtain loan advances by using ihe Co,rcl_

       "    HELOC-C(> Agreement & Dlsclo•un, Sla!Gment
       20615-CO (G8106)(d)                                      Page 1 o110




                                                                                                                        •
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                       Entered:04/27/20 13:35:20 Page7 of 34

                                        ••                                                             ••
       at partlclpaUng automated teller machine ("ATM") networkS. I a·gree not to write my PIN on my Card(s) or dls£se
       to others. If I use my Card at an ATM, I understand that the owner of U1e ATM may Charge me a fee for the
                                                                                                                                 jj
       transaction. I understand 1hat In order lo use my Card et an ATM, I must call 1-80D-669-5884 lo roqueirt e PIN. I also
       understand that card loan advances (whether et e Merchant or ATM) may be subject to transacttonal llmlts lhal
       could restrict the full usa of my Avellable crecill Limit. Thero aro no minimum draw requirements that app!y when I
       use tho Card, except for any Umlls that may bo Imposed separately by a Merchant or ATM owner. I agree that If you
       decide In your sole discretion to approve any transactions above my Avallable Credit Umlt, I wlll be responsible for
       lho full amount of any ouch advances. I understand that If I make resotvallons or purchases of any klrid using my
       Card, my Account may be Immediately charged for the fuU amouJlt of the reservation or purchase, regardless of
       whether I have received the goods or sen/fees requested al the time my Account ta charged.

            B. ~ - I agree UlBl all borrowers who have executed the Agreement are_ Jolnlly and severally llable UIJder
       tho terms of the Agreement for anY Card transactions that are posted to the Account, whether or not 11 Card has
       boon Issued to all borrowers.

            C. AuthorlzeUons. All Card trensaotlom• are· processed through lhe applicable bankcard networks that ere
       branded on the Card ("Bankcard Networks") accordfni', to the requirements and procodures of the Bankcard
       Networks. Some Card transactions may require prior authorization by you or pursuant to the requirements and
       procedures of the Bankcard Networks ,before they ere approved for processing. The Ban~card Networks may refuse
       to process any card transaction If II appears to be Illegal or fraudulent. or If. the Merchant or the transaction does not
       otherwise meet the requirements of lhe Bankcard Networks. In addlUon, you or the Cord Issuer may deny
       authorizallon for any Card tfansactlon If my Account hes boen suspended or tennlnated. I also agree. that If you or
       lhe Card Issuer detects any suspicious or unusual use, you ortt,e Card !&suer may suspend use of any Card.

            D. ·Lawful Transactions. I aoree to use my Cart! only for valid and lawful purµoses. If I use my Card for any
       othor purpose or transaction (herein called a -Prohlbllad ACUvlty"), Including, without UmllaUon, gambling activitfes, I
       agroe to promptly reimburse you;the Card Issuer (1f other than you) and the Bankcard Networks for an amo_unts or
       expenses paid by any such party as a f!3SUlt of eucll use, You res(!rve tile right to block any Prohibited AcUvlty and/or
       to not approve any aulhortz.atlon request for a Prohibited Activity. Card transactions for any Prohibited Activity made
       by me or ror my benefit shall bo oonsldered auth9r1Zed by me. You wlll not tie llable If I engago In any• Prohibited
       ActJvlty using the Card, and I will be responsible for the fun amount of any loan advances made ln·connectlon with
       such Prohibited Activlly, Display by an onllne merchant of the service mark of any Bankcard Natwork branded on the
       ~ard does not mean that a Card transaction over the Internal Is legal whoro I reside.

            E. Tmnsnctlons Wjlh Merchants. I understand and.agree that: (1) If a Marchant discloses a pollcy such as •no
      returns•, -no· rofUntt·, "no return or credit without roc:elpr, "as la", •store crodll only", "all sales ,final", or similar
      language, I will be bound by lhat policy when .I use my Card to pay. for goods or sorvlces·from that Merchant; (2)
      When using my Cartl to make travel or lodging rosorvaUons, I must obtain the Merchant's cancellallon policy end
      follow It If I cancel tho reservallons. If I cancel; I mvst obtain the cancellallon number that the Merchant Is required to
      give me pursuant to the requirements and procedures of Iha Bankcard Networks. The Merchi,nt may charge mo for a
      oancelfed transaction unless I can provide you with a correct c.incoltaUon number. (3) If I authorize a Merchant to
      charge repeat transactions to my Account without my preuenung my Card for each charge, then I mu!lt notify tho
      Merchant when I want to discontinue-the repeal transactions or If my Account Is :,uspendod or closed. Olherwlse, I
      wm be responsible to you for tha amount ot all such repeat transactions. I understand that If my loan advanca
      prfvlleges or my use of the Card Is suspended or cancelled for .any reason, ll la my responslblllty to pay for such
      repeat transactions directly. unUJ loan advance privileges end/or Card use are reinstated. (4)' If I dlsagroe with any
      transaction on my monthly statement er havo a dispute with any Merchant os a result or a °'!rd tranaacUon, t ogroe
      to comply with the section entitled MY BILLING RIGHTS - I SHOULD KEEP THIS NOTICE F0R FUTURE USE In
      my Agreement. I will promptly provide you with such lnfonnatlon or assls1anco as you reasonably request.

            F. forelgn'Transactlons. I agree to pay you In ~.s. dollars. If I mako e Card transaction In a foreign currency.
      the appropriate Bankcard Network wlll convert the .transaction amount Into U.S. dollars at the rates, end in
      accordance wllh ltG operating regu!alions In effect al the Uma the ·transl'lctlon Is pro~ssed. currently, Ille regulallons
       of the Bankcard Networks provide U,ot the currency conversion rote to be used Is either a-wholesale market reto
      selected by tho Bankcard Networks or a government-mandated rate, each In effect one day prior to tho processing
      dale, plus an adjustment factor {currenUY 1%) ostabUshed by the Bankcard Networks. The Bankcard Networks may
      change the currency conversion rate, and the fonnula used to oslabHsh that rate, from time to time. The c'urreney
      coni,orslon ra!o Ira effect on the processing date may differ from the rate In effect on. tho transaction date or the
      posting date. The currency conversion rate used may be tho same as, greater then or less than the amount that
      would be calculated by conversion through a financial lm,Ututlon In lhe·countrY In which the transaction occurred. I
      understand that you do not determine Iha currency conversion rate or the fonnula to es!abllsh tpa role thot Is used by
      the Bankca~ Networks and that you do not -receive any portion of the currency conversion rate -us·ed by the
      Bankcartl Networks.




      • HELOC • CO Agreement end Dlsdoauro Statement
      2C61S-CO l08108)                                        PO[JO 2°of10
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                        Entered:04/27/20 13:35:20 Page8 of 34



          ·
                                             •                                                                     make
              G. Llmllatlon of Llablllty. Your llablllty to rna, If tiny, for wrongful dishonor of any loan request I ustng my
         Cor<I Is llmltod to my actual damages. I silso agree that you are not responsible !f any transaction Is not approved,
         whether by yo1,1, a Merchant, Bankcard Network, or a 1hl~ party, even If I have sufllclont credit "valloble.

              H, Tennlnptlon/Suspenslon of Account. Upon any tonnlnotlon or cancollotton or my Account by you or by tno, or
         any suspension of my loan advance prtvlleges undor the Agreomont, I agreo that all Cords will be deslrpyed by me
         upon your Instruction, or-may bo retrieved by you or ycur agent.

               I. CanceUatlon/Explrallon of Cards. I may be pennjtted to uso the Card to access my account.only so long as
         the access card program remolns-aclivo and_S,ou permit mo to participate In the program. If more than one person
          has executed.the Agreement, any ono-of us may request lhat our Cards· be cancelled. iho request. at your option,
         may be mado verbally or In wnUng. ·You may also cancel any Card at your solo discretion at any tlmo, Including If (1)
         tlio contrac:ro with current or future provldors of services used to operate tho card program expire or aro terminated;
         or (2) I have not used my Card to obtain a loan advance on my Ac,count at least once during any 12 month parted;
         (3) my card ts lost, stolen, or otherwise subject to unauthorized use; or (4) any part of the Program, Including use or
         the Card, Is prohibited by appUcable law. I understand and agree that the tenns governing my ablllty to obtatn loan
         advances during lhe lnlllal Draw Pertod'end any renewed DraW Period ore S!)t for1h In tho Agroemont end that those
         terms suporcodo any. Inconsistent expiration dote(s} printed on any Cords "that• aro Issued to mo to 1ho extent 1/lat
         such expiration date{s) Is {are) later than tho Ol<plrallon d11to of any Draw p0riod doflnoJ:1 In the Agreom0nt.

             J. Lost or Stolen Card§. I agree to promptly riotlfy you at 1-80D-556-6678 If any·earcr Is lost or stolen, orlf
        I suspect uniluthorlzed use. You reserve tho right not lo honor any loan advance roque~t made using a Card lf any
        of my Cards has been cancelled or roporrod lost or stoJan.

             K. Unaµthortzod Trans;mtfons. I wlll not· be l!able for the unauthorized use of my Card. I agree to assist you In
        your lnvosUgaUon of any claims of unauthorized Card transactions and understand that I may bo required to provldo
        you wllh a written statement and/or an Affidavit of-Forg·ery. I agree that If I pennlt a person to use the Card or Card
        account number, or If I benefit from another person's uiio of tho Card or Cord account number, such use ls·nol
        unauthorized use of the card, even If I _did not Intend to bo responsible for such use.

              L. Speclel Rule for Card Purcttasos. The followlng ts In addition to tho notice at the and of the Agreement
        ent!Ue<I MY BILLING RIGHTS -1 SHOULD KEEP THIS NOTIG:E FOR FUTURE USE:
                 Sp<!clal Rule for Card Purchases.
                 If I have II problem with lho-quallty of property or services tliel I purchased with rny Card, and I have tried In
             good faith to correct tho problem wl1h the merchant, I may have the tight not to poy tho remaining amount due
             on tho property or eorvloos. Thora are two !Imitations on this right:

                 (a}   I must have made the purchase In my home state or, If not within my home slate, within 100 mues or my
                       curront mollfng edd1oos; 11nd

                (b)    Tho purchase price must·have been more than $60. Th03e llmllatlons do not npply If you or the Card
                       Issuer own or operate the merchant; or If you c;lr the Card Issuer mallod me the advertisement for tho
                       property or servlce_s.

        4. PROMISE TO PAY; MINIMUM PAYMENT; METHOD OF PAYMENT.

            A. I promise to pay to your ordor, when and as due, ell loa~ niado un::lor this Agreement, plus all unpaid
       finance chall}as, Insurance premtums,.collectlon co sis and other chargos I owe to"you now or In the future. I agree to
       mnke my payments ln the manner specified. In my perlqdlc atatemenl, amf If I do so such payments wlll be credlted
       es of the day ofre~lpt.

            B. At a minimum, you wlll send me a perllJdlc statement.at the end of each bllllng cyelo in which thero Is e debit
       or credit tlalance of more then one dollar ($1.00) or In Which -a finance phargo has boen Imposed. The periodic
       statement wm show all Account activity during the bllllng cyele and con_talr, othor Important Information, lncludlng my
       "New Balance,• rl)Y Annual·Percen!age Rate, the amount of niy "Minimum Payment Due," my "Payment Due Date•
       and the place and manner of making payments.

            c. I may pay all or any part of my "Naw Balance• at any time, without penalty.

            D. Unless you tennlnate my Account and roqulro lmmodlato payment of the entire outstanding balance as
       provided In paragraph 13.B below. I.must pay you at least the "Minimum Payment Due" for each blnlng cycle by the
       "Payment Duo Dale" shewn on my periodic statemenL            ·                                    ·

           e.During tho Draw Perie><f; my "Minimum Payment Due" B!luals all unp11ld finance ch_arges, credft llfe Insurance
       premiums and other charges Imposed during the blll!ng cycle together with any "Amount Past Due.• My "Minimum
       Payment Due• during the Draw Perled wlll not reduce the prlnelpal balance that Is outeto'!dlng on my Account.




      • HELOC - CO Agrcomont <111d Dl#dc>suro Statement
      206111-CO (Oll/OO)                                      Pogo3of10
Case:17-15526-CDP Doc#:163
                  ML       Filed:04/27/20                                      Entered:04/27/20 13:35:20 Page9 of 34


                                         •                                                          •
             F. Dw1ng the Repayment Period, If the Draw Period on my Account ls ·eo monlha or -i20.months, my "Minimum
        Payment Duo" oquatn j/180lh of.tho outstanding prln·ctpal balance of my Account as or tho last day of the Draw
        Period plus all unpaid finance charges, .credit llfo lnsurimco premiums and olhor charges Imposed during tho bllllng
        cycle l~olhor with ony "Amount Past Due.•
        6. CREDIT LIMIT. My Credit Umll under this Agreement Is $ 56, ooo. oo               • I-promise not to request a loan
        which will cause the unpaid principal balance of my Account to exceed my Credit Llmll. You can Increase tho Credit
        Limit at any ume wllhoul prior notice to me. You can refuso lo make loans·that cause my obllgnUons under this
        Agreement to exceed     my Credit Limit. You wlll make loans on my Account basod on Iha "Avlllloble Credit Umlt"
        shown on my most recent periodic statement. Howover, I agree that when I make payments on my Acoount by check
        or other non-cash method, you reservo the· right to make loans based on tho "AvaRab!o Credit Limit" shown on the
        last periodic statomont Issued prior to the most recent periodic statement. In addition to each "Minimum Payment
        Due," 1 must pay lmmedlately, without notice or. demand from you, any part of the principal balance of my Account
        that exceeds my Credit Limit.

        6. ANNUAL PERCENTAGE RATE.
              0   A. The lnlUal Oally Periodic Rate la             N/A %. The Initial ANNUAL PERCENTAGE! RATE Is
               N/A  %. These rates are "discounted• rates. This means that those rates aro lowor than the rates that would
        be In effect If the formula set forth In paragraph 6.C below had been used, In Which event the Initial Dally Periodic
        Rate would be          N/A % and the lnlllal ANNUAL PERCENTAGE RATE would be                         N/A %. Th~se
        dlsooun!od rates will be In effect from the date of this-Agreement unlll N/A                        • Thereafter, the
        Dally Periodic Rate arid the Annual Percentage Rate wm bo determined using tho formula set forth In paragraph 6.C
        below.                                                                       ·

              (xJ B. The lnltlal Dally Porlodlc R11te Is o. 02842 % and the lnJUel ANNUAL PERCENTAGE RA.,"rE Is
            10. 375 %. These rates are not discounted.

            C. My Annual Percentage Rate MCI Dally Periodic Rate may Increase or deaease (the first day after !llY
       "dlscountol;I" rate has expired, If applicable) according to tho following procedure: The. ANNUAL PERCENTAGE
       RATE. shaU be the "Index• plus a "Margin.• The "Index" wlll be the highest Prime Rate as publlshed In the "Money
       Rates" table of The- Wall Sime/ Journal as of the first business day of 1he calendar month. The "Margin" Is equal lo
       tho number of porcentago points dlsclosod In paragraph 8.D below. Et1ch t,,lllln_g cycle will end on tho last day of the
       calendar month. Any new Index value shall bo effective 11s ortha first day of tha bllUng cycte In which such now lndox
       value Is est.abllshed,

             Upon a change In the Index, any resutung ohango In my Dally Periodic Rate and Annual Percentage Rate wnl
        toke effect without prior notice to me, and will apply lo now loans and lo the outstanding principal balance In ·my
       •Account. The new Annual Percentage Rate and Oalty Periodic Rate will apply to my than oxlStlng unpaid principal
        balance and all new lf:)ans I .obtain unUI my Annual Pe~ntage Rate and Dally Periodic Rate change agafn. The Dally.
        Periodic Rate at any U"'!e equals Iha ANNUAL PERCENTAGE RATE divided by 3!35.

             D. "Tho ••Margin" to be used under paragraph 6.C above        to determine my ANNUAL PERCENTAGE RATE'
       Is     2 .125 percentage points.                                                                     ·

             E. The Annual Percentage Rate Is a simple Interest ra,e. J"ho Annual. Percentage Rate Include.is only
       lnlere1JI and not other .costs. Tho ANNUAL PERCENTAGE RATE wtll never lncicnso obovo        1a. ooo %
       or tho maximum rato permitted by law, whichever is leoo.                   ·
            F. If _the Dally Par1Ddlc Rate (and tho corresponding Annual Percentage Rate) Increases, I win havo to pay
       additional periodic finance charges and, as a result, I will have to pay larger "Minimum Payments."
       7. FINANCE CHAR.GE. I agroo to pay ·a finance charge on my Acco~nt as explained below.
             A. Periodic FINANCE CHARGE.

                  (1) A loan represented by.an Equity Credit L,lno ~heck wm be posted to my Account on the date that such a
             check Is presented to you for payment. Any lo;m advance represented by a Can:! transaction wtll be posted to
             my Account as of the date that•yqu receive the transacUon for processing. The periodic tinanco charge bog Ins to
             accrue on mY. Acoount irom tho Umo a loan Is poslod.to my Account. There Is no gra~ period during \l(hlch I
             can ropay roan advances without incurring a periodic 11nonco charge.

                (2) You i::ompute the periodic finance charge on my Account by applying the Dolly Poriodlc Rate to tho
            "Average OaUy Balance" In my Account (lncludlng current transactions), To determine the porlodlo flnanco
            charge for any billing cycle, the "Average Dally Balance" Is mulllplljJid by the Dalty·Perlodlc Rate, then this
            product Is mulUpllod by the number of days In the bllllng cycle. ·




      • HELOC • CO Agreement & Dflclosum Statement
      2Ctl15-CO (Oe/06)                                       Pagoo4of10
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                        Entered:04/27/20 13:35:20 Page10 of 34


                                           •                                                            •
                    (3) T.o got tho "Avorago Dally Balance." you te.ke the beglnnlng prlnclpal balance of my Account eaeh day,
               add any new loans and subtract any principal payments or credits. This glvBS you tho Dally Balance. Then you
               !ldd up nll tho Dally Balances for Iha bllllng eyclo-and divldo by the total numbor of days In tho bllllng cycle. This
               gives you the ''Average Dally Bnlanco."

               e. Other FINANCE CHARGES,
                    (1) Points FINANCE CHARGE.

               I agree to pay a Points FINANCE CHARGE or S        o. oo                  at tho time I sign this Agreement.
                                                                                                               $   _ _ _ _ _ _ __
                                                                                                               $   _ _ _ _ _ __
                                                                                                               $   _ _ _ _ _ _ __
                                                                                                               $   _ _ _ _ _ _ __
                                                                                                               $   _ _ _ _ _ _ __


                    (2) Brokor Fee FINANCE CHARGES.

               I agree to pay Broker Fee FINANCE CHARGl:S of$N/A                            at the time t sign this Agreemont.
                                                                                                               $ _ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ __
                                                                                                            s _______
                                                                                                            $ _ _ _ _ _ _ __


                    (3) SO!llement Agent FINANCE CHARGES.

              I agree to pay the following Settlement Agent FINANCE CHARGES at the time I sign this Agraomont
              CfoslngFee                                                                                   S _____4~o_s~._o_o_
                                                                                                          ·$ _ _ _ _ _ __
                                                                                                           s
                                                                                                           $ _ _ _ _ _ __
                                                                                                           $ _ _ _ _ _ __
                                                                                                           $ _ _ _ _ _ __


                   (4) Mlscellaneou~ FINANCE CHARGES.

              I Agree to pay tho followlng mlscc!lane9us FINANCE CHARGES at tho tlme:I slgn this Agreement:
                                                                                                           $ _ _ _ _ _ __
                                                                                                           $
                                                                                                          ·s - - - - - - -
                                                                                                           s ____,,.....__
             (fi) Annual MnlntenAnce Fee FINANCE CHAR.GE.

         D  I agree to pay an annual maintenance fee FINANCE CHARGE of$ o. oo                           whlc:11 you·wllf charge
       to my Account on llio flrGt anniversary of this Agreement and every anniversary data thereafter, wholhcr or not I have
       used or conUnue to use my A:\:COunt; except that such fee shall ba waived for the onUro torm of this Agreement tr I
       moat both of tho following conditions: (a) I maintain an average putstandlng dally balance which does not fall
       below$                          from tho dote of, thlS Agreement through the first anniversary of this Agreement;
       and (b) 1 moka each monthly payment during· that period on or before tho due date for oach sueh poyment. You wiU
       not rebate any portion of U1e annual fee tr. my Account Is terminated or suspended before the end or any annual
       period.                                  .                                •

        Ii] I wlll not be charged an annual malntenanco roe FINANCE.CHARGE on thio loan.




       • HEI.0C• COAo..,..menl &Dlsdosuro Sllltoment
       2C61S-CO (08/06)                                         Pagoll0f10
Case:17-15526-CDP Doc#:163 Filed:04/27/20
                                                       --                          Entered:04/27/20 13:35:20 Page11 of 34



          8, OTHER CHARGES.
                                              •                                                           •
               A, I agree to pay each of tho chorgoe PstQ(f bolow, which ~hall constlluto addltlonanndebtedness um;ter this
          agreement Any charge5 a5Sessed wfll be shown on my periodic statement for the bfillng cycle In which such charge
          Is 058ocsed:

                   (1) If I fall to make.my ''Minimum Payment Due• within f:1.fteen (l.51               days of the "Payment Due
               Oato,• I agrell! to pay a rate fee of 5% of the tato payment

                    (2) I agree to pay a Return Item Fee of$15 for each check you receive In payment of my Account which Is
               returned unpaid upon second presentment.

               B, I agree to pay the followlng closing costs at or befor91ho Umo I sign this Agreement:

               Credi.t Report Foo                                                                            $ _ _ _ _ _.;3.;5;.;."'0'"'0'-
               ~:1.t:l.e :i:nourance                                                                         $$ ______
                                                                                                                _____ 4_s_._o_o_
                                                                                                                        __
                                                                                                            '$ _ _ _ _ _ _ __
                                                                                                             $
                                                                                                             $ _ _ _ _ ____,

                                                                                                            $-----~-
                                                                                                             $ _ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ _ __
                                                                                                            $ _ _ _ _ _ __

                                                                                                            $_
                                                                                                            $ --
                                                                                                               _ -_
                                                                                                                  --_~_-_
                                                                                                                        ,-_-


              Li:ss Amount11 Patel by Lender                                                                $ _ _ _ _ _ _o~."'o~o-

              Total Paid by Borrower                                                                        $ -----4'"'8'"'5~-'-0'-0'-

              C. I may elect to pay tho cio!llng cost& dosCflbod In paragl'i!ph 8.B above and the flnnnco charges dosellbed In
        paragraph 7.B above In cash or by check at or before tile time I sign this Agreement or I may elect to finance some
        or all of such cos1s and flnanco charges by allowlng you to make n lonn under my Account to pay ,iomo or all of such
        costs and finance charges,

              D. I wlll not be charged an AccountTennlnaUon Fee on this loan.
        9. RE!A,L PROPERTY SECURITY. To secure Iha payment of alf loans I obtain and the performance of all promises I
        make In 1hls Agreement, I and all co-owners are giving you a Deed of Trust (Iha "Deed of Trusti, covering my
        dW0lllng located at
        1501 STOVBR S'l'RBETr FORT COLt.:rNS, CO 80524
        (the "Roni Property"). The Deed of Trust Is llOCUrity for my current and future obllgal!ons under this Agreement. I wlll
        continue to bo obligated lo make payment to you under this •Agreement even Ir the Re~I Properly Is drunaged or
        destroyed and wh)llher or not any lnsurnnce proceeds are avaUable.



        10. SEOTION INTENTIONALLY OMITl"ED.

        ,11, PROPERTY lNSURANCI:, I agree lo obtain and maintain property lnsuronca against loss.or damage to tho Roni
         Properly, In such amounts, against such rl~ks (Including, bµt not Umlted to, flood.damage Insurance required by law},
        and according to such terms as you may require In the Mor1gage or otherwise. I may obtain properly lnsuranco from
        any company of my choice that Is acceptoblo to you. ·1r tho amount of the premiums for property Insurance lncraases
        at any time during the tetm ofmy Account, I agree to pay any sucl_l·lncrease(s).
       ' 12, YOUR RIGHTS TO TEMPORARILY SUSPEND MY LOANS: OR REDUCE                        MY CREDIT LIMIT.
           A. Y.ou may take the actions ltsted In paragraph 12.B below during the period that any of tho followlng ovents or
       condlllona occur:

                (1)       tho.valuo of the Real Property doellnes 1jlgnlfic;antly below lts appraised value for the purposes of my
                          Account;

                (2)   you reasonably bollovo that I wlll not bo able to moot tho repayment requiramonls undor my Account
                      due to a material change In my financial cireums!onr:es, such as the filing of n bankruptcy petition l}y
                      or against me;

       • HeLoc- co Agrocmant a Clsclosure Statement
       2C&1S.CO {08/00)                                           Pal)86 orto
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                             Entered:04/27/20 13:35:20 Page12 of 34



                  ·(3)
                                              •                                                               •
                           1 am In default of any m11torl11I obllgallon of this Agreement; such as,my.lmportanl obligations fisted In
                           p11ragmph 14'below;

                   (4)     govammont action (such as enaclnlant of a stato usury law) pravents you from Imposing the Annunl
                           Percentage Rate provided for In this Agreement;

                   (6)     govommon\ action (such as Imposition of a·tax llen)_lmpalrs. tho priority of 1ha lien of the Mortgage
                           such that1ho value of tho non orthe Morlgagals less than 120% ofmy Credit Umll;

                   (6)     tho mexlmum Annual Poroentoga Rate aot forth In paragraph G.E above IS reached;

                   (7)     the creditor Is noUfiod by Us ragulatory agency that continued advances conslltule an. unsafe end
                           unsound practice.
              B. During the period In whlch a condll!on described In paragraph 12A aQove occurs, you may refuse lo mako·
         any addlllonal loans or reduce my Credit Limit or do both. You will mall or deliver written noUco to mo after you
         susp~n.d my Account or reduce my Credit Umlt and this notice wll! describe the specific reasons for your aotlon. You
         are obUgated to reinstate my credit prlvlleges when Iha condltlon(s) which caused the suspension or reductton have
         bOen cured or have changed, provided I have noUfled you In writing, explalnlng In detail and documenting how tho
         comllUon(s) have been cured or have changed and no new condltlon{a) under paragraph 12.A above or 13.A below
         have occurred.
               c. Before retnstellng my right to obtain loans, or restoring my Credit Llmll, you may conduct such searches,
         vorlfloaUons and evaluations (such as credit reports. appraisals and lien searches) as you deem approp!13te, and you
         may require me to reimburse you on demand for any ~oits· you actually ln,::ur for obtaining credll reports and
         apprelsals. You may tako these steps to verify that (i) th(! cor1dlllon(s) that caui:ed your suspension of my loans or
         reduction of my Credit Limit no longer extst, and (II) the priority oflhe Hen of the Morlgage rs not l'!'patred.

               D. If more than one Borrower signs this Agreement and any such Borrower requests that you cease making
         loans, you may comply with such a requoi;t. All BoJTOWors who have signed this Agreement must Join In any request
         to reinstate tho loans for such request to be effective. If all such persons subsequenUy request reinstatement of the
         loans, you must honor such a request unloss a cond!Uon llsted In paragraph 12:A above or 13.A below has occurred.

            e. If an event or condlUon descr1bed In paragraph 12A above occurs which Is also an .event or condition
        described In paragraph 13.A below, your rights and remedies described undor paragraph 13.B bOlow ap!)IY and
        suporcode your rights described In this paragraph 12.   •
        13. YOUR RIGHTS TO TERMINATE AND ACCELERATE MY. ACCOUNT AND TAKE OTHERACT°ION.

              A. You may take Iha actions listed In paragraph 1.3.B below tr any of the followlng a.vents or condlUon_s occur:

                 (1)      I fall to moat the repayment torms of 1111s Agreement, such as my failure to make any Minimum
                          ?aym"13nt Due to you on or before the Payment Due Date;

                 (2)      I engage at any time In fraud or material misrepresentation In connection with my'Account, whllthor In
                                                                          .
                         .any appllcaUon., In this Agreement or ln the Morlgage;
                 (3)      I sell or transfer tlUe to the Real Proporty wlthOu.t first obtaining your written permission;

                 (4)     I fall to maintain Insurance on the Real P.roperty as roqulred under this Agreement or the Mortgage;

                 (6)     I act or fell to act and   011   a resut.t a Hen senior to the ll(!n of tho Mortgage rs filed' against the Real
                         Property;

                 (G)     I dlo and I am not survived by miother person QbUgatod as a Borrower under this Agreemen,:

                 (7)     All or part of tho Real Ptoporty is token through eminent domain, condemnation or similar govomment
                         taking; .
                (8)      A prior llenholdor on lho Real Property begins foreclosure under !Is eec;urity document:

                (8)      The Real Property Is used for en lll~gal purpose which could subject tl1e Real Property to seizure;

                (10)     I fall ~o pay truces on the Roni Property; or

                (11)     My action or Inaction adversely affects the Roal Property or your rights In tho Real Property. Such
                         action or lnacitlcn could Include, for example, the following:




       • f,IELOC - co Aurv•menl & Dloclo,uro Slalemonl
       2C616-CO (08/06)                                               Pogo 7 cf 10
Case:17-15526-CDP- Doc#:163
                   ■
                            Filed:04/27/20                                          Entered:04/27/20 13:35:20 Page13 of 34



                              (a)

                              (b)
                                                •
                                    A Judgment Is flied against me;
                                                                                                           •
                                    I commit waste-or otherwise dostrucUvely use or fall to maintain the Real Property;

                              {c)   I die and I am suMvod by anot1113r person obllgatod as a Borrower under this Agreement; or-
                             (d)    I move out of lhe Reel Property.
              B. If an ovont dosCtibOc;I In pfragraph 13.A above o_ccurs, subject to any noUce or other Umltatlon or nppflcable
         law, you may do any combination of the following thing,;:

                   (1 >      you may tannlnate any of my rights under my Account;

                   (2)       you may tomporanly or permanently refuse to moko any addlUonat loans:

                   (3)       you may declare an sums owing under lhls Agreement and any other agreement I have mado wtlh you
                             to be lmfT\edlately due and payable;

                   (4)       . you may fora~oso the Mong ago;

                   (5)       you may reduce my Credit llmtt; and
                   (8)       you may take any other action porrnttted by this Agreement, by law or In equity.

         14. MY IMPORTANT ~£\LIGATIONS. I agree Iha!:
             A.     I wm pay nil of my existing and future debts to you under apy existing or Muro agreement with you and I
                    wlll pay all of my oxl11tlng and future dobls to my other creditors as they be·como duo and wlll not allow a
                    ~dltor to obtain a Judgment <!galnst me.                   •
              B.    I will not permit any person or entity to levy upon, attach, gamlsh or olhorwise tako any monoy, account or
                    other property In your possession that ~longs 10 mo.
             C.     Froni time to Ume, If requested, ( will supply),ou wllh current 1inanclol 1nronnatlon about mo.

             D.     I have not made and wlll not make any mlsreprosontaUon lri coMactton with my Account wholher- In my
                    appllcatron, In this Agreement, or In the Mortg~go.
             E.     I will not permit a receiver, sequestrator, liquidator, trustee, guardian, conservator or other Judlclel
                    representative to bo oppolnt~ for me or any of my property or for lho Roal Properly..

             F.     I will   not use or allow use oflhe Real Property for any Illegal purpose.
             G.     I will not movo out or the Roal Property.

             H.    I wm not pennlt a lien to be flied which taken priority over the Mortgage for future advances m11de under
                   this Agreement,
             I.    I wlll not break any promise made In thls Agreement or In the Mortgage such as:
                   (1)        my promise not to exceed my Credit limit; and

                   (2)        my "Important Obligations" Usted In the M~rtgago.


       15. COSTS OF COLLECTION. Subject to any limits of appllcable law, I must pay for your reasonable attorney's fees
       not In excess of 15% of my unpaid debt after default If referred to on oUomey who Is not your salaried employee.
       Perlodlo finance charges wlll continue lo accrue at the rates provided In this Agreement bef9re.and after I default and
       before and after you obtain e Judgment against me.

       1~. MY RIGHTS TO TERMlt,IATE 1',11Y RIGHTS TO OBTAIN LOANS.

            A. Terrnlnujfon by Ma. I may termlnata my right to obtain loans by sending you a written nollco which will
       b8come effective upon receipt by you. If more than one person signs this Agreement as Borrower, my right to obtain
       loans. may be terminated by written notlco pursuant to thls paragraph -16.A signed by any one or more Qf such
       persons. I may atso suspend my right to obtain loans pursuanl1o paragraph 12,D above,




       • HeLOC • CO Agreement a Dlsdoaum Statemont
       2C611l-CO (08/06)                                              Pago8 of10
Case:17-15526-CDP Doc#:163 Filed:04/27/20
                                          ----                                     -
                                                                                 Entered:04/27/20 13:35:20 Page14 of 34


                                          •                                                             •
               B. Terinln@llon by You. My right to future advances under my Account wlll tennlnale at the end          of
                                                                                                                  the Oraw
          Pe,:lod or any renewed Draw Period Ir not.sooner uppn your exorcise or your tormlnaUon or auspem;Jon rfghts under
          paragraphs 12.B or 13.B above or my exercise or my .suspension or te_nnlnatlon rights under-paragraphs 12.D or
          16.Aabove.
               c. Effect or Tormlnallon. Upon tennlnallon or suspension of my Account, wheth~r by you or by me, I must
          continue to pay the "Minimum Payment-Due• on or before my "Payment Duo Dales• until all amounts owod to you
          under this Agraemont are paid In full. However, l·may be required to repay all my obllgeUons to you Immediately If
          you exercise your rights under paflllgraph 13.B above. I must return unused Equtty Credit.Line Checks to you upon
          termination.

          17. CHANGES 'tO AGREEMEN't. •

               A. You may change this Agreement to the extant not prohibited by federal or state law, such as 'tho changes
         listed as follows:
                  (1)    If the original Index Is no longeravallable, you may change the_lndex and Margin;

                  (2)   you may make any change I agree to In wriUng;
                  (3)   you may make e chengo which Is unequivocally beneficial to mo, such as offering me more minimum
                        payment opUons, oxtonsfons or renewals of my Account, reductlom; In tho rate orfoos, end eddlUonal
                        means'to access loans; and
                  (4)   you may make lnsfgnl!lcant changes·, such as changing tho a<ldre6$ to which payments must be sent,
                        name changes, operaUonal changes lnvoMng·the blUlng cycle date, the date the Minimum Payment Is
                        duo, tho day of tho month on vihtch Index values ere measured to determine my rate, your rounding
                        rules and.the balance computation method.

             B. If roqt!lrad by eppllceblo law, you wlll mall, me notice of such a change before the effective date of the
         change. The change wlll be effecuve as to any existing unpaid balance and·as to any future. transacUons under this
         Agreom~nt.
         18. OTHER PROVlSIONS.

             A. Third ParUes, This :t<greement obligates. me and my estate, .heirs and personal ropresontelives. This
        Agroemont bonefilS you end your successors and assigns. You may add or release parties, or permit the addlUon or
        substlluUon of roel property collatoral that secures this Agreomont, or modify, extend or emend this Agroomont
        without In any way affecting my or any non-borrower co-owner's obllpatlons under this Agreement. My rights under
        this Agreement belong only io me. I cannot transfer or easlgn them to anyone else. You may.transfer and assign
        your rfghts and obRgetlons under this Agreement end the Mortgage at any time without my consonL

             B. Addlllonal Credit Repo11s and Appraisals. t authot1:i:o you to conduct such searcnos, votlflcauons and
        evalueUons (such as credit raports. appraisals and llen searches) concem1ng me. the Real Property and the
        Mortg11go as you may doom. necessary from time to time: I will cooporato In having the Roal Property reapprelsotl.

             C. Tax Oeduollbllity. I know that I should consult a tax adviser regarding the deductlblUty of Interest and charges.

             D. AppUcablo Law. I agree that this A9reemenl Is to be governed by federal law and, to tho extont not
        preempted by federal Jaw, by tho laws of tho state where the Roal Property is localed.

             E. ApplicaUon of Povn,ont;,. You may apply payments and proceeds of the Real Property In such order as you
        shoU doam advraablo or as otherwise required by ilpplfcable law.

         -  F. Fl:llluro to Porrorm. If I violate or fell to perform any term or cond!Uon of this Agreement (or the Mortgage), you
        may (but are under no obllgaUon to) perfolTTl on my behalf. All costs you lncurwlll be oddod to ttio unpaid prfnclpal of
        my Account and finance chargea wOI be flgurod at tho rates described above. I agree to pay these costs and finance
        charges on demand. Your perfonnance of any ofmy obligeUons will not be a waiver of any of your rfghts or remodlos
        under this Agreement.                                               •
             G. Walvor of Jury Trl!il. I waive my right to a Jury trlaL
             H. ,C<>mplote Understp.ndJng of tho Parties. There are no oral agreomonts concerning this Agreement. This
       Agreement will n!?t be amended or modified orally. If any provision of lhls Agroement Is hold to be void or
       un(lnforco<1blo, the rea~ ofthlS Agreement shall remain In effect.

             I. W@lver of NoUce. I waive presentment•. demand. protest. nouce of default, nonpayment, partial paymenls bnd
       ell other noUocs end formaUUes In connection with tho delivery. acceptance, performance, default or enforcement of.
       this.Agreement, except those noUcas that are required by federal Regulation?'.,


       • Hl!LOC-CO Agrcoment a Dloaozum SIIMlllCnt
       2C615-CO (OD/00)                                         Peuooorte
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                               Entered:04/27/20 13:35:20 Page15 of 34


                                               •                                                    •
               J. Meaning of Woms. All words In this Agreement will be read to be of such gender amt number as the context
          rney require. Th!! section hf,odlngs In thlS Agreement are for convenience and do not limit or.amend any of the
          Agreamenra provisions. Any Ust of condlllons or events In this Ag~merit preceded by· the phrase •such es" Is not
          Intended as a full or COIJlprehenslve 11st, but merely as a. set of examples of ·such condlUons or events, Other
          condlUons or evon!s are lntondod to bo Included to the fulle,;t extent ponnlttod under•foderal and state raw, even If
          different from the lletod condlUom or events.

                K. eavment Marked "Payment fn fl/JI", I agree not to 11ubmlt any chocks to you In payment of my Account
          marked •payment In Fun• or similar wording unless tho amount of ti:,e check Is equal to tho total nmount then owing
          on my Account. If l do submit a cheek to-you marked "Paym~nt In Full" or slmllar wordln11.for a sum less than the
          total amount then owing on my Account, you may accep\ It In partlal payment of my Account but wm not be bound by
          the "Payment In Fun• or slmller notation. Communloatlona oonoomlng a dleputo ae to amounts owing on my
          Account, Including any chocl<G submlttod tQ you cu; full satisfaction of my Aocount, must bo sontto
          Countrywide Btu\k, PSB.
          P.O. Box 5170, Simi Vn11ay, CA 93~62•5170

              L, Enforcement. You can accept any late or partial payment or otheiwlse waive or delay enforcing your rights·
          under thls Agreement and stlll exercise your rig his al a later flma.

               M. ~ Except for any noflco requlrei:1 uni:le{ applicable law Jo be given In another manner, (e) eny notice-to
         me provided tor In this Agreement shall bs given by delivering It or by manlng such noUce to me by regular first class
         mall, addressed to ma at my last address appearing on your rec;ords or at auch other address as I may designate by
         written notice 10 you as prpVldod In this paragraph 18,M and (b) ony nQlico to you prov!dod for in thls Agroomont
         shall be given by malllng such noUce to you by certified mall, retum reoelpt requested, at
         countrywide Bank, PSB,
         P.O. Bo>< 5170, Sim! Valley', CA 93062-5170
        · orto such otheraddross as you may.doslgh11te by wrttton·notlco to me as provided In this paragr;,ph 18.M.

              N. Riders/Addenda: The covenants and agreements of each of the rlderstaddenda checked below are
         Incorporated Into and supplement-and amend the tenns of this Agreement.
                                                                                      a ________.  Rider
               §X
                     No Cost Addendum
                                                    Addendum
                    _B_il_lln_g_R_lg-h-_ts_S_ta_t_e_ment




         BY SIGNll'!G BELOW, (1) l AGREE THAT I H_AVE Rl;AD ALL F;'AGES OF THIS AGREEMENT INCLUDING ANY
         RIDERS/AODENl)A, . (2) I AGRElE AND INTEND TO BE LEGALLY BOU.NO BY ALL OF ITS TERMS AND
         CONDITIONS, INCLUDING ANY TERMS AND CONDITIONS LISTED IN ANY RIDERS/ADDENDA, AND (3) I ALSO
        ACKNOWLEDGE RECEIVING A COMPLETED COPY OF THIS AGREEMENT AND ANY·RIDERS/ADDENDA, I
        ALSO ACKNOIM.EDGE THAT I RECEIVED A COPY OF YOUR HOME EQUITY EARLY DISCLOSURE ENTITLED,
        fllMPOIUANT TERMS OF OUR HOME.EQUITY LINE OF CRED , THE HOME EQUITY BROCHL!RE ENTITLED,
        'WHEN YOUR HOME IS ON THE LINE" ANO lWO           I S       -IE HOME EQUITY LINE OF CREDIT NOTICE
        OF RIGHT TO CANCEL




                                                         Borrower:.                                                      Dalo



                                                         eom:w..-er:                                                    Omo




       ♦ HELOC • CO Aunoo.,_t & 01:>doouro Stntenu,nt
       2C61G-CO (08/0G)                                                Pago 1001'10
                          - ---------------"""'------------------
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                                   Entered:04/27/20 13:35:20 Page16 of 34


             Ptep1red by. LANI M. PUOA.



             MIUn'r
                                                      •             HOMEEQUITY
                                                              CONFIRMATION AGREEMENT
                                                                           ORIGINATION DATE:         07/12/2007
                                                                                                                   •
                                                                           AGREEMENT DATE:           07/12/i,007
                                                                           APPLICANT:                RODBRT ,:,. 1D01m1S
                                                                           CO·APPLICANT:         0
                                                                                                     JUD'L BOWE.RS
                                                                           PROPERT.Y. ADDRESS;       150:,. s'roVB!\ sTRIIBT
                                                                                                     FOR'l' COLti:t:1S,, CO ODS24

             BRANCH                         4G01 DTC D1:.VJJ SUITB 1:50                                CONFIRMATION NO.:                 -
                                            DBNVBR, CO 80237                                           POINTS:                           a.000
          LOAN NUMBER:                                                                                 AGREEMENT TERM:                   45 Day•
          LOAN AMOUNT:                    :ss.000.00                                                   EXPIRATION DATE:                  oe/21/2001
          LOANTYPE:                       ltZLOC ..   at~   Al.ono/ 7P. SOl"/COl.d/Coc:n:

          INDEX:                          WSJ Prime Rate
          OCCUPANCY:                      :uou.. oWUER. OCCUPIED

                                                                        CURRENT
                             MARGIN                                      INDEX                               INT. RATE CEILING
                             2.J.25                                      8.250                                    18.000

          This Agreement covers only the above described Appncant, property, and loan program and Is subject to the followtng
          terms and condlllons. YOU MUST SIGN THIS AGREEMENT AND RETURN IT TO THE LENO ER WITHIN 10 DAYS
          OF THE DATE OF THIS AGREEMENT.


          1.      0Thls home equity nne of credit Joan Is 11n adjustable rate mortgQge loan, and the Interest rate Is
                  subject to periodic adjustment. Tho Interest rate will bo basocs on the then-current value of the Index plus the
                  Margin shown above. The loan you have applied for also has an Introductory Interest Rate, which i;iay be lower
                  or greater than the rate that.you will be required to pay for the remaining term of the loan. Refer to the "Important
                  Terms of Our Home Equity Line of Credll- disclosure for complete Information.
                  [Kl This  home eqully fine of credit loan Is an adjustable rate mortgage loan, and the Interest rate Is
                  subject to periodic edJustmenl. The Interest rate after closing wlll be based on the lhen•current vatue of the Index
                  ptus the Margin shown above. Refer to the "Important Terms of Our Home Equity Line of Credit" disclosure for
                  complete lnformt1tlon.

                  0   This home equity loan Is an adjustable rate mortgage loan. and the Interest rate Is subject to periodic
                  adjustment. Tho lntorost rate WIii be based on tho then-current value of lho Index plus the Margin shown above.
                  Tho loan you have applie<I for also has an lntroductory·lnterest Rate, which may be lower or greater than the rate
                  that you wtll bo required to pay for tho romEllnlng term of the loan.

         2.       Tho loan must close, the three-day rescission period (unless such a period Is not applicable) must expire, and
                  funds must b? disbursed on or before tho expiration dale sot forth above.

         3.       Upon loan olosln9, the Londer must receive a valttl first or secontl Hon on the property, as specified In the loan
                  appllcaUor,, und lllle mu:,t l>t, clettr, w1U1out defo,cb u11 ..ccep1t,IJ1e tu Lend,,r. IC ,.,qulft,d,       u,,.,,.   must 1,e l\llt,
                  insurance In an amount and form acooptable to tho Lender.

         4.       The Appllcant must submit to tho Lender a complete loan application, Including any addlUonal supporting
                  documentaUon which the Lender may request In order to enable the Lender to make an underwrlllng decision.

        5.       If lhls Agreement covers a •reduced· documentaUon" loan application, tho Lendor reserves the right, ln its
                 dlscrotlpn, to require the Appllcant to submit a complete loan appllcauon with any addlUonal supporting
                 documentation which the Lender may request. This may result In delays due to the time the Lenderwlll need to
                 veriry the lnformellon contained In the complete loan appllcaUon and/or supporjlng documentation.

        e.       This Is not a loan approval or loan commllment. Any program described above may not be avatlable for
                 Applicant. The Lender will not close the loan unless, among other things, It approves the Appllcanl's loan
                 appllcallon, Including employment, Income, assets, c:ra<llt and property, anCI all condlllons of such approval are
                 satisfied prior to loan closing.

        7.       As of the date of loan clostng, the Appllc1mt .must ht1ve hazard Insurance on the property covering !he
                 replacement cost of the dwelHng with an Insurance carrier acceptable to Iha Lender. If the property Is located In o
                 special flood hazard area, flood Insurance will be-required. If the property Includes commonly owned area, a
                 meeter poUsy Insurance certificate wm be required. Insurance against adt;litianal perils. Including but not limited to
                 earthquake, may also be required.



        • Homo Equif)f-COJ\tlrmaUonA;r.f>mtml
        20769-XX (10/05)(d)                                                  Pog ■ hf2
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                             Entered:04/27/20 13:35:20 Page17 of 34



           O.
                                                    •                                                       •
                  The Applicant must complete or caui,o to bo completed all required construction, tests or repairs prior to loan
                  closing, and the property must be suitable for occupancy. Tho Appllcant must obtain all required lnspecllom, or
                  certifications by applicable and appropriate authorities prior to loan cTosJng. These Include, but are not llmllGd to,
                  wood-destroying Insect Inspection, repair end abatement; radon test; wen water or septic system acceptance;
                  local occupancy or use permits; end repair-$ required by the appraiser as a valuation condition.

           8.     If this Agreement covers a purchase transaction, the sale must c1oso with each party paying costs 11nd expenses
                  as specified In the copy of the purchase agreement supplied to the Lender, Any change& In such purchase
                  agreement must be approved by the Lender prior to closing.

          10.     The points specified above            D   do   [K] do not     lncl.udo ell olher loan fees, costs and expenses,

          11.     Thelendereslimatesthatltwllltakeapproximately 45              days to process, approve,.Closo and fund the loan.
                  Tha Lendor agrees to use commerctany reasonable efrorts to fund tho loan prior to the expiration date of lhls
                  Agreement. However, this Agreement Is not Ii commitment to close and fund lhe loan prior to the expiration date.
                  Delays may occur, and this Agreement may expire prior to loan closing due to a variety of circumstances. Such
                  circumstance& Include, but are not limited to, unf<irosooablo or extraordinary events, delays In receipt or falll}rc to
                  recoive various required Information, documents or foes from either tho applicant or third ·partlee, and acts of
                  God. Tho Lendor agrees to exercise reasonable efforts to obtain third-party documentation. NovertlJQless, the
                  expiration dale of this Agreement shall D!!l. be extended as a result or any such circumstances or events.

          12.     Regardless of whether or not loan documents have been signed, If the Lender discovers a material change In tho
                  Information provided with respect to the loan, Including but-not limlted to, the borrowers• Income, employment,
                  credit or the property, tho l.onder shall not be obligated to fund tho loan, and the expiration date or this
                  Agreement shall not be extended as a result of any such circumstances or evenls.

          13.    If the loan does not Close end funds are not dlsburoed prior to tho oxplration date of this Agreement, tho Lender
                 and the Applicant may enter into a now Confirmation Agreeme11t. The Interest rate and points epoclfled In such
                 new Agreement may be higher than either of the interest rate and points speclffed above or the Lender's
                 then-current market rate and points.                       ·




         Any que&tlons concerning the tenns and conditions of this Agreement may be directed to
         SUSAN LBMl\N                                                  (·720) 524-51GO

         BY SIGNING BELOW, LENDER AND APPLICANT AGREE TO THE TERMS AND CONDITIONS OF THIS
         CONFIRMATION-AGREEMENT.
         Countrywide Bank, FSB.


         BY _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                     ilTLE      CLoUl<S Lo01\N PROCESSOR
             LAm PUGA

         Please sign end date below: return the original and keep a copy for your records.

                                                                           o all the terms and condlUons set forth herein.


                                                                              -s1o~~~~~\J:e:=~==-'
                                                                              ~w-;;;~    l)
                                                                                                  ~~---=-=-'--B...._,.~?/o-:r
        Slonn!ure                                                   D•to      Slonn!ure                                             Dille




        • Horr.e E,q,Uitf • conlrnuiUon AGraanent
        20780-XX (10/0•J                                             P•ae2oft
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,     Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20  13:35:20
                                                     AM, 1 OF 11, R $56.00 TD Pgs: Page18
                                                                                   0      of 34
      Scott Doyle, Larimer County, CO


                                                  Exhibit B




                  Recording Requested by &
                  When Recorded Retum To:
                      US Recordings, Inc.
                      2925 Counby Drive
                      St. Paul, MN 55117




              Prepared By:
              LANI M. PUGA



                                                                                                              (Coe ID   #I

                                                             t      t I      • I       aMl
                                                                 (Line of Credit)
                                                                        I\

                  THIS DEED OF TRUST, dated AUGUST 10, 2007  , is between
              ROBERT J BOWERS, ANO JUDY BOWERS, AS JOINT TENANTS




              residing at
              13427 KUEHSTER RP, LITTLETON, CO 80127
              the person or persons signing as "Grantor(s)' below and hereinafter referred to as "we," •our," or ·us· and
              LARIMER
              the Public Trustee oflhc LARIMER                                                 County of Colorado and hereinafter
              referred to as the "Trustee," for the benefit of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
              ("MERS') a Delaware corporation, with an address of P.O. Box 2026, Flint, Ml 48501 ·2026, tel. (888) 679-MERS.
              MERS Is the "Beneficiary" under this Deed oCTrust and is acting solely as nominee for
              Countrywide Bank, FSB.
              ('Lender• or "you") and its successors and assigns, with an address of
              1199 North Fairfax St. Stc.500, Alexandria, VA 22314

                   PREMISES: In consideration of lhe loan hereinafter described, we hereby grant, bargain, sell and convey   10   the
              Trustee in trusl for the purposes described below the premises located at:
                                                   1501 STOVER STREET, FORT COLLINS
                                                                 Stm~ Munic:ip,lity
                                  LARIMER                           Colorado          80524     (the "Premises").
                                    Cowuy                                              ZIP
              and furlher described as:
              SEE EXHIBIT "A' ATTACHED HERETO AND MADE A PART HEREOF.




              • MEAS Hfl.OC • CO ONd clTMt
                                                                    Ptgt1of5
              2~(11/0!Kdl
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,      Filed:04/27/20
                              08/27/2007  at 10:30:23 Entered:04/27/20
                                                      AM, 2 OF 11, Scott 13:35:20
                                                                          Doyle,  Page19 of 34
      Larimer County,           co




              The Premises includes all buildings and other improvements now or in the future on the Premises and all rights and
              interests which derive from our ownership, use or possession of the Premises and all appurtenances thereto, including
              all water, reservoir, ditch and mineral rights.

                  WE UNDERSTAND and agree that MERS is a separate corporation acting solely as nominee for Lender and
             Lender's successors and assigns, and holds only legal title to the interests granted by us in this Deed of Trust, but, if
             ~ecessary to c?mply with law or custom, MERS (as nominee for Lender and Lender's successors and assigns) has the
             nght to exercise any or all of those interests, including, but not limited to, the right to foreclose and sell the Property,
             and to take any action required of lender including, but not limited to, releasing or canceling this Deed of Trust.

             This Deed of Trust will secure your loan to us in the principal amount of S 56, ooo. oo                      or so much
             thereof as may be advanced and readvanced from time to time to
             ROBERT J. BOWERS
             JUDY BOWERS


             the Borrower(s) under the Home Equity Credit Linc Agreement And Disclosure Statement (the "Note") dated
              AUGUST 10, 2007               , plus interest and costs, late charges and all other charges related to the loan, all
             of \\nich sums are repayable according to the Note. This Deed of Trust will also secure the performance of all of the
             promises and agreements made by us and each Borrower and Co-Signer in the Note, all of our promises and
             agreements in this Deed of Trust, any extensions, renewals, amendments, supplements and other modifications of the
             Note, and any amounts advanced by you under the terms of the section of this Deed of Trust entitled "Our Authority To
             You." Loans under the Note may be made, repaid and remade from time to time in accordance with the terms of the
             Note and subject to the Credit Limit set forth in the Note.

             OWNERSHIP: We are the sole owner(s) of the Premises. We have the legal right to mortgage, grant nnd convey the
             Premises to the Trustee.

             OUR IMPORTANT OBLIGATIONS:

                  (a) TAXES: We will pay all real estate taxes, assessments, water charges and sewer rents relating to the Premises
             when they become due. We will not claim any credit on, or make deduction from, the loan under the Note because we
             pay these taxes and charges. We will provide you with proof of payment upon request.

                   (b) MAINTENANCE: We will maintain the building(s) on the Premises in good condition. We will not make
             major changes in the building(s) except for normal repairs. We will not tear down any of the building{s) on the
             Premises wiU1out first getting your consent. We will not use the Premises illegally, If this Deed ofTrust is on a unit in a
             condominium or a planned unit development, we shall perform all of our obligations under the declaration or covenants
             creating or governing the condominium or planned unit development, the by-laws and regulations of the condominium
             or planned unit development and constituent documents.

                  (c) INSURANCE: We will keep the building(s) on the Premises insured at all times against loss by fire, flood and
             any other hazards you may specify, We may choose the insurance company. but our choice is subject to your
             reasonable approval. The policies must be for at least the amounts and the time periods that you specify. We \\ill
             deliver to you upon your request the policies or other proof of the insurance. The policies must name you as
             "mortgagee" and "loss-payee" so that you will receive payment on all insurance claims, to the extent of your interest
             under this Deed of Trust, before we do. The insurance policies must also provide that you be given not less than 10
             days prior written notice of any cancellation or reduction in coverage, for any reason. Upon reques~ we shall deliver
             the policies, certificates or other evidence of insurance to you. In the event of loss or damage to the Premises, we will
             immediately notify you in writing and file a proof of loss with the insurer. You may file a proof of loss on our behalf if
             we fail or refuse to do so. You may also sign our name to any check, draft or other order for the payment of insurance
             proceeds in the event of loss or damage to the Premises. If you receive payment of n claim, you will have the right to
             choose to use the money either to repair the Premises or to reduce the amount owing on the Note.
                   (d) CONDEMNATION: We assign to you the proceeds of any award or claim for damages, direct or
             consequential, in connection with any condemnation or other taking of the Premises, or part thereof, or for conveyance
             in lieu of condemnation, all of which shall be paid to you, subject to the terms of any Prior Deed of Trust

                  (e) SECURITY INTEREST: We will join with you in signing and filing documents and, at our expense, in doing
             whatever you believe is necessary to perfect and continue the perfection of your lien and security interest in the
             Premises. It is agreed that the Lender shall be subrogated to the claims and liens of all parties whose claims or liens arc
             discharged or paid with the proceeds of the Agreement secured hereby.




             e MERS HELOC. CO Deed ofTrusl
             20ia9-GO (11/DS)                                        Pege2cl5
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,      Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20
                                                     AM, 3 OF 11, Scott 13:35:20
                                                                        Doyle,   Page20 of 34
      Larimer County, CO




                   (I) OUR AUTHORITY TO YOU: lfwe fail to perform our obligations under this Deed ofTrust, you may, if you
             choose, perform our obligations and pay such costs and expenses. You will add lhe amounts you advance to the sums
             owing on the Note, on which you will charge interest at the interest rate set forth in the Note. If, for example, we fail to
             honor our promises to main111in insurance in effect, or to pay filing fees, taxes or the costs necessa,y to keep the
             Premises in good condition and repair or to perform any of our other agreements with you, you may, if you choose,
             advance any sums to satisfy any of our agreements with you and charge us interest on such advances at the interest rate
             set forth in the Note. This Deed of Trust secures all such advances. Your payments on our behalf will not cure our
             failure to perform our promises in this Deed of Trust. Any replacement insurance that you obtain to cover Joss or
             damages to the Premises may be limited to the amount owing on the Note plus the amount of any Prior Deeds of Trust.

                  (g) PRIOR DEED OF TRUST: If the provisions of this paragraph are completed, this Deed of Trust is subject and
             subordinate to a prior Deed of Trust dated SEPTEMBER 11, 2003 and given by us for the benefit of
             COUNTRYWIDE HOME LOANS, INC.
             as beneficiary, in the original amount of S 126,895. oo             (the "Prior Deed of Trust"). We shall not increase,
             amend or modify the Prior Deed of Trust without your prior v.Tit1en consent and shall upon receipt or any Y.Tillen
             notice from the holder of the Prior Deed of Trust promptly deliver a copy of such notice to you. We shall pay and
             perform all of our obligations under the Prior Deed ofTrust as and when required under the Prior Deed ofTrust.

                   (h) HAZARDOUS SUBSTANCES: We shall not cause or permit !he presence, use, disposal, storage, or release of
             any Hazardous Substances on or in the Premises. We shall not do, nor allow anyone else to do, anything affecting the
             Premises that is in violation or any Environmenllll Law. The preceding two sentences shall not apply to the presence,
             use, or storage on the Premises of small quantities of Hazardous Substances that are generally recognized to be
             appropriate to normal residential uses and to maintenance of !he Premises. As used in this paragraph, 'Hazardous
             Substances• are those subs111nces defined as toxic or hazardous subsllln= by Environmental Law and the following
             substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
             solvents, materials containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph,
             "Environmental Law" means federal laws and laws of the jurisdiction where the Premises are located that relate to
             health, safety or environmental protection.

                   (i) SALE OF PREMISES: We will not sell, transfer ov.nership of, lease for a period in excess of one year
             (inclusive of tenant's extension options), a mortgage or otherwise dispose of our interest in lhe Premises, in whole or in
             part, or permit any other lien or claim against the Premises \\ithout your prior wrinen consent

                  (J1 INSPECTION: We will permit you to inspect the Premises at any reasonable time.

             NO LOSS OF RIGHTS: The Note and this Deed of Trust may be negotiated or assigned by you without releasing us or
             !he Premises. You may add or release any person or property obligated under the Note and this Deed of Trust without
             losing your rights in the Premises.

             DEFAULT: Except as may be prohibited by applicable law, and subject to any advance notice and cure period if
             required by applicable law, if any event or condition of default as described in the Note occurs (such event or condition
             call a "Default'), you or the Trustee may foreclosure upon Ibis Deed of Trust or sell the Premises at a public sale as
             provided by law. This means that you or the Trustee may arrange for the Premises to be sold, as provided by law, in
             order to pay off what we owe on the Note and under this Deed of Trust. If the money you receive from the sale is not
             enough to pay off what we owe you, we will still owe you the difference which you may seek to collect from us in
             accordance with applicable law. In addition, you or lhe Trustee may, in accordance with applicable law, (i) enter on and
             take possession or the Premises; (ii) collect the rental payments, including over-due payments, directly from tentants;
             (iii) manage !he Premises; and (iv) sign, cancel and change leases. We agree !hat the interest rate set for in the Note
             will continue before and after a default, entry of a judgment and foreclosure or public sale. In addition, you shall be
             entitled to collect all reasonable fees and costs actually incurred by you in proceeding to foreclosure or to public sale,
             including, but not limited to, Trustee's fees, reasonable attorneys' fees and costs of documenlllry evidence, abstracts and
             title reports.
             ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER: As additional security, we assign to you the rents of
             the Premises. If a Default occurs, you shall be entitled to the appointment of a receiver by the courts without any notice
             to us. You or a receiver appointed by the courts shall be entitled to enter upon, take possession of and manage the
             Premises and collect the rents of the Premises including those past due.

             WAIVERS: To the e>ttent permitted by applicable law, we waive and release any error or defects in proceedings to
             enforce this Deed of Trust and hereby waive the benelit of any present or future laws providing for sllly of execution,
             extension of time, exemption from at111Chmen1, levy and sale and homestead exemption.




                • MeRSHELOC,COl>ffdofTruat
                2DVOKO (11/05)                                        P•g• 3 ors
Case:17-15526-CDP      Doc#:163
     RECEPTION#: 20070065588,      Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20
                                                     AM, 4 OF 11, Scott 13:35:20
                                                                        Doyle,   Page21 of 34
     Larimer County, CO




             BINDING EFFECT: Each ofus shall be fully responsible for all of the promises and agreements in this Deed of Trust
             Until the Note has been paid in full and your obligation to malce further advances under the Note has been terminated,
             the provisions of this Deed of Trust will be binding on us, our legal representatives, our heirs nnd all future owners of
             the Premises. This Deed of Trust is for your benefit and for the benefit of anyone to whom you may assign it Upon
             payment in full of all amounts owing to you under the Note and this Deed of Trust, and provided any obligation to
             make further advances under the Note has terminated, this Deed of Trust and your rights in the Premises shall end.·

             NOTICE: Except for any notice required under applicable law to be given in another manner, (a) any notice to us
             provided for in this Deed of Trust shall be given by delivering it or by mailing such notice by regular first class mail
             addressed to us at the last address appearing in your records or at such other address as we may designate by notice to
             you as provided herein, and (b) any notice to you shall be given by certified mail, return receipt requested, to your
             address at
             ForMERS:
             P.O. Box 2026, Flint, MI 48501-2026
             For Lender:
             1199 North Fairfax St. Ste.500, Alexandria, VA 22314
             or to such other address as you may designate by notice to us. Any notice provided for in this Mortgage shall be
             deemed to have been given to us or you when given in the manner designated herein.

             RELEASE: Upon payment of all sums secured by this Deed of Trust and provided your obligation to make funher
             advances under the Note has terminated, the Trustee shall discharge this Deed of Trust without charge to us, except that
             we shall pay any fees for recording of a satisfaction of this Deed ofTrust.




             • MERSHELOC•CODH<fofTMl
             2DGIO-CO (11/0S)                                        Pago ◄   ol!
Case:17-15526-CDP      Doc#:163
      RECEPTION#: 20070065588,     Filed:04/27/20
                               08/27/2007 at 10:30:23Entered:04/27/20
                                                      AM, 5 OF 11, Scott13:35:20
                                                                         Doyle,  Page22 of 34
      Larimer County, CO




                     GENERAL: You or the Trwlec con m1i,·c or d<lay coforcing any or your rights und<T this Deed orTrust without losing
                     them.. Any \\"liver by you or any provisions of this Deed of'Trust v..111 not be a waiver o(that or any ot.hc-r provision on
                     any other occasion.
                     TlllS DEED OF TRUST has been signed by each of us under seal on thedat: fim above written.




                                                                   ~
                                                                   °""""

                                                                °""""
                    STATEOFCOLORADO,                                                                 Countyu:      Te/'.fer.Sl>'1
                                                               .                -1::1-          ~
                   -., ,..;ry_,e_,£.oregoi~lrl/ffl<b,)''3!¼.~iedgcdbcfore":h.L~      _ 6f dayof  1/(({I.J/-
                   ~.by                 ► be,    o,       ,:IlvP,:;:r :I: d , i=A ~ . . s . J

                        Wimes, my hand and
                    My Commission Expire,·
                                              m
                                              J
                                                       seal.
                                                       ta/, ~ltJIO




                    • UERS HELOC ~ CO OMa d Tnnl
                    20a0t-C0(11JOS)
                                                                            '""'°''
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,     Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20
                                                      AM, 6 OF 11, Scott 13:35:20
                                                                          Doyle,  Page23 of 34
      Larimer County, CO




                                                          1-4 FAMILY RIDER
                                                          Assignment of Rents

               THJS 1-4 FAMJLY RIDER is made this 10th day of AUGUST, 2007                           , and is incorporated into
               and shall be deemed to amend and supplement the Mortgage, Deed of Trust or Security Deed (the "Security
               Instrument") of the same date given by the undersigned ("Borrower") to secure Borrower's Note to:
               Countrywide Bank, FSB.

               1199 North Fairfax St. Ste.500
               Alexandria, VA 22314
               ("Lender") of the same date and covering the Property described in the Security Instrument and located at:
               1501 STOVER STREET
               FORT COLLINS, CO 80524
               1-4 FAMILY COVENANTS. In addition to the covenants and agreements made in the Security Instrument,
               Borrower and Lender further covenant and agree as follows:

               A,   ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to the
                    Property described in the Security Instrument, the following items are added to the Property description,
                    and shall also constitute the Property covered by the Security Instrument: building materials, appliances,
                    and goods of every nature whatsoever now or hereafter located in, on, or used, or intended to be used in
                    connection with the Property, including, but not limited to, those for the purposes of supplying or
                    distributing heating, cooling, electricity, gas, water, air and light, fire prevention and extinguishing
                    apparatus, security and access control apparatus, plumbing, bath tubs, water heaters, water closets, sinks,
                    ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awnings, storm windows, storm
                    doors, screens, blinds, shades, curtains and curtain rods, attached mirrors, cabinets, paneling and attached

               • HELOC -1-4 Family Rider
               1U443-XX (12/0SJ(d)                               Page 1 of5
Case:17-15526-CDP      Doc#:163
      RECEPTION#: 20070065588,     Filed:04/27/20
                               08/27/2007 at 10:30:23Entered:04/27/20
                                                      AM, 7 OF 11, Scott13:35:20
                                                                         Doyle,  Page24 of 34
      Larimer County, CO




                    floor coverings now or hereafter attached to the Property, all of which, including replacements and
                    additions thereto, shall be deemed lo be and remain a part of the Property covered by the Security
                    Instrument. All of the foregoing together with the PropertY described in the Security Instrument (or the
                    leasehold estate if the Security Instrument is on a leasehold) are referred to in this 1-4 Family Rider and the
                    Security Instrument as the "Property."

               B.   USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or make a
                    change in the use of the PropcrtY or its zoning classification, unless Lender has agreed in writing to the
                    change. Borrower shall comply with all laws, ordinances, regulations and requirements of any
                    governmental body applicable to the ProperfY.

               C.   SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow any lien inferior
                    to the Security Instrument to be perfected against the ProperfY without Lender's prior written permission.

               D.   RENT LOSS INSURANCE. If Borrower at any time does not occupy the Property, and rents the
                    Property, Borrower shall maintain insurance against rent loss in addition to the other hazards for which
                    insurance is required by the Security Instrument.

               E.   ASSIGNMENT OF LEASES. Upon Lender's.request, Borrower shall assign to Lender all leases of the
                    Property and all security deposits made in connection with leases of the Property. Upon the assignment,
                    Lender shall have the right to modify, extend or tenninate the existing leases and to execute new leases,
                    in Lender's sole discretion. As used in this paragraph E, the word "lease" shall mean "sublease" if the
                    Security Instrument is on a leasehold.

               F.   ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
                    Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
                    ("Rents") of the Property, regardless of to whom the Rents of the Property are payable. Borrower
                    authorizes Lender or Lender's agents to' collect the Rents, and agrees that each tenant of the Property shall
                    pay the Rents to Lender and Lender's agents. However, Borrower shall receive the Rents until (i) Lender
                    has given Borrower notice of default pursuant to paragraph 21 of the Security Instrument and (ii) Lender
                    bas given notice to the tenant(s) that the Rents are to be paid to Lender or Lender's agents. This
                    assignment of Rents constitutes an absolute assignment and not an assignment for additional security
                    only.


               • HELOC • 1-4 Family Rider
               1U443-XX (12105)                                    Page 2of5
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,     Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20
                                                      AM, 8 OF 11, Scott 13:35:20
                                                                          Doyle,  Page25 of 34
      Larimer County, CO




                     If Lender gives notice of breach to Borrower; (i) all Rents received by Borrower shall be held by the
                     Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the Security
                     Instrument; (ii) Lender shall be entitled to collect and receive all of the Rents of the Property; (iii)
                    Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to Lender or Lender's
                    agents upon Lender's written demand to the tenant; (iv) unless applicable law provides otherwise, all
                    Rents collected by Lender or Lender's agents shall be applied first to the costs of talcing control of and
                    managing the Property and collecting Rents, including, but not limited to, attorneys' fees, receiver's fees,
                     premiums on receiver's bonds, repair and maintenance costs, insurance premiums, taxes, assessments and
                    other charges on the Property, and then to the sums secured by the Security Instrument; (v) Lender,
                    Lender's agents or any judicially appointed receiver shall be liable to account for only those Rents
                    actually received; and (vi) Lender shall be entitled to have a receiver appointed to take possession of and
                    manage the Property and collect the Rents and profits derived from the Property without any showing as
                    to the inadequacy of the Property us security.

                    Except in connection with a senior loan secured by the property as disclosed to Lender in writing prior to
                    the date hereof, Borrower represents and warrants that Borrower has not executed any prior assignment
                    of Rents and has not and will not perform any act that would prevent Lender from exercising its rights
                    under this paragraph. Lender, or Lender's agents or a judicially appointed receiver, shall not be required
                    to enter upon, take control of or maintain the Property before or after giving notice of default to
                    Borrower. However, Lender, or Lender's agents or a judicially appointed receiver, may do so at any time
                    when a default occurs. Any application of Rents shall not cure or waive any default or invalidate any
                    other right or remedy of Lender. This assignment of Rents of the Property shall terminate when all of the
                    sums secured by the Security Instrument are paid in full.

               G.   PROTECTION OF LENDER'S RIGHTS IN THE PROPERTY. If Borrower fails to perform the
                    covenants and agreements contained in this Security Agreement, or there is a legal proceeding that may
                    significantly affect Lender's rights in the Property (such as a proceeding in bankruptcy, probate, for
                    condemnation or forfeiture or to enforce laws or regulations), then Lender may do and pay for whatever
                    is nccessaiy to protect the value of the Property and Lender's rights in the Property. Lender's actions may
                    include paying any sums secured by a lien which has priority over this Security Instrument, appearing in
                    court, paying reasonable attorneys' fee and entering on the Property to make repairs. Although Lender
                    may take action under this paragraph, Lender does not have to do so. Any amounts disbursed by Lender
                    under this paragraph shall become additional debts of Borrower secured by the Security Instrument.

               • HELOC • 1-4 Famlly Rider
               1U443-XX (12/05)                                   Page 3of5
Case:17-15526-CDP      Doc#:163
      RECEPTION#: 20070065588,     Filed:04/27/20
                               08/27/2007 at 10:30:23Entered:04/27/20
                                                      AM, 9 OF 11, Scott13:35:20
                                                                         Doyle,  Page26 of 34
      Larimer County, CO




               H.   CROSS-DEFAULT PROVISION. Borrower's default or              breach under any note or agreement in which
                    Lender has an interest shall be a breach under the Security Instrument and Lender may invoke any of the
                    remedies pennittcd by the Security Instrument.




               • HELOC • 1-4 Family Rider
               1U443•XX (12/05)                                Page ◄ ors
Case:17-15526-CDP     Doc#:163
     RECEPTION#: 20070065588,     Filed:04/27/20
                              08/27/2007 at 10:30:23 Entered:04/27/20   13:35:20
                                                      AM, 10 OF 11, Scott Doyle, Page27 of 34
      Larimer County, CO




                                            we accepts and agrees to the terms and provisions contained in this 1-4




                                                                                                          Borrower




                                                                                                         Borrower




                                                                                                         Borrower




                                                                                                         Borrower




               • HELOC • 1-4 Family Rider
               1U443-XX (12/05)                         Page 5 of5
  Case:17-15526-CDP
RECEPTION#:           Doc#:163
            20070065588,        Filed:04/27/20
                         08/27/2007            Entered:04/27/20
                                     at 10:30:23 AM, 11 OF 11, 13:35:20 Page28 of 34
                                                                Scott Doyle,
Larimer County, CO




         •.




                                       EXHIBIT A

              ALL THE REAL PROPER'I'Y, TOGETHER WITH IMPROVEMENTS, IF ANY,
              SITUA'l'E, LYING AND BEING IN THE COUNTY OF LARIMER AND STATE
              OF COLORADO, DESCRIBED AS FOLLOWS:

              LOT 4 UNIVERSITY ACRES FIRST SUBDIVISION, ACCORDING TO THE
              RECORDED PLAT PLAT THEREOF CITY OF FORT COLLINS, COUTNY OF
              LARIMER, STATE OF COLORADO.

              ALSO KNOWN AS STREET NUMBER: 1501 STOVER STREET, FORT
              COLLINS, CO 80524.

              ADDRESS: 1501 STOVER STREET;   FORT COLLINS, CO 80524   TAX
       Case:17-15526-CDP
RECEPTION   #20170041982, 6/26/2017Doc#:163
                                     4:20:05 PM, Filed:04/27/20        Entered:04/27/20
                                                 1 of 2, $18.00 Electronically Recorded            13:35:20 Page29 of 34
Angela Myers, Clerk & Recorder, Larimer County, CO
                                                    Exhibit C




                   This Document Prepared By:
                   LISA CAMPBELL MOORE
                   BANK OF AMERICA
                   MC: FLl-908-01-05
                   4909 SAVARESE CIR.
                   TAMP A, FL 33634
                   (800) 444-4302

                   When Recorded Mail To:
                   FIRST AMERICAN TITLE
                   COMPANY
                   240 TECHNOLOGY DR.
                   IDAHO FALLS, ID 83401




                   _ _ _ _ _ _ _ _ _ _ [Space Above This Line for Recording Data} _ _ _ _ _ _ _ _ __

                                           ASSIGNMENT OF DEED OF TRUST
                           For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
                   ("MERS") AS NOMINEE FOR COUNTRYWIDE BANK, FSB., ITS SUCCESSORS AND ASSIGNS
                   (herein "Assignor"), whose address is P.O. Box 2026, Flint, MI 48501-2026, does hereby grant, assign,
                   transfer and convey unto BANK OF AMERICA, N.A. (herein "Assignee"), whose address is 1800 TAPO
                   CANYON RD., SIMI VALLEY, CA 93063, and its successors and assigns all its right, title and interest in
                   and to a certain Deed of Trust described below.

                   Original Beneficiary: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS
                   NOMINEE FOR COUNTRYWIDE BANK, FSB., ITS SUCCESSORS AND ASSIGNS
                   Borrower(s): ROBERT J BOWERS, AND JUDY BOWERS, AS JOINT TENANTS
                   Original Trustee: THE PUBLIC TRUSTEE OF THE LARIMER COUNTY OF COLORADO
                   Date of Deed of Trust: AUGUST IO, 2007
                   Original Loan Amount: $56,000.00
                   Property Address: 1501 STOVER STREET, FORT COLLINS, COLORADO 80524

                   Recorded on AUGUST 27, 2007 in INSTRUMENT NO. 20070065588 of the official Records of
                   LARIMER COUNTY, State of COLORADO




                                                                         Pagel
       Case:17-15526-CDP
RECEPTION                         Doc#:163
            #20170041982, 6/26/2017  4:20:05 PM, Filed:04/27/20        Entered:04/27/20
                                                 2 of 2, S18.00 ElcctronicallJ Recorded                            13:35:20 Page30 of 34
Angela Myers, Clerk & Recorder, Larimer County, CO




                    IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
                            JUH Zl 2811
                    Date

                                    ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS") AS NOMINEE FOR
                             n11'1nnn.E B NK, FS . ITS SUCCESSORS AND ASSIGNS




                   ----,f'----------[Space Below This Line for Acknowledgments] _ _ _ _ _ _ _ __

                    STATE OF FLORIDA
                    COUNTY OF HILLSBOROUGH

                    The foregoing instrument was acknowledged before me this _....;J..;;.U.;.;.N_Z=--=-3_2811-'-'-'--_ _ _ _ _ _ _ __
                    by MARTHA CORREA, ASSISTANT VICE PRESIDENT, of MORTGAGE ELECTRONIC
                    REGISTRATION SYSTEMS, INC. ("MERS") AS NOMINEE FOR COUNTRYWIDE BANK, FSB.,
                    ITS SUCCESSORS AND ASSIGNS, a co7pany, on behalf of the company. He/She _is 12ersonally .krum:nJo
                   ~ or who has produced         -         J\J        ~        -            as identification.
                                                                 7

                                                                                                         LOURD!8 RODRIGUEZ
                                                                                                       Notary Public. State of Florida
                                                                                                         COmmlssionl FF 998'53
                                                                                                       My O)(llll1. expres .uie 2, 2020

                    Printed Name:          Lourdes e.......,.._
                    "1·       • • expITes:
                    ,v y comm1ss1on   •       ,, 8
                                           ____
                                                      ~zoz,
                                                 _2_ __




                                                                                   Page 2
       Case:17-15526-CDP
RECEPTION                          Doc#:163
            #20170042485, 6/28/201711   :38:30 AM,Filed:04/27/20        Entered:04/27/20
                                                   1 of 2, S18.00 Elcctronicall~• Recorded            13:35:20 Page31 of 34
Angela Myers, Cle1·k & Recorder, Larimer Count)', CO




                    This Document Prepared By:
                    LISA CAMPBELL MOORE
                    BANK OF AMERICA
                    MC: FLI-908-01-05
                    4909 SAVARESE CIR.
                    TAMPA, FL33634
                    (800) 444-4302

                    When Recorded Mail To:
                    FIRST AMERICAN TITLE
                    COMPANY
                    240 TECHNOLOGY DR.
                    IDAHO FALLS, ID 83401

                    Tax/Parcel#: N/A

                    _ _ _ _ _ _ _ _ _ _ [Space Above This Line for Recording Data] _ _ _ _ _ _ _ _ __

                                             ASSIGNMENT OF DEED OF TRUST
                              For Value Received, COUNTRYWIDE HOME LOANS, INC., the undersigned holder of-a Deed of
                    Trust (herein "Assignor"), whose address is 4909 SAVARESE CIRCLE, TAMPA, FL 33634, does hereby
                    grant, sell, assign, transfer and convey, unto BANK OF AMERICA, N.A. (herein "Assignee"), whose address
                    is 1800 TAPO CANYON RD., SIMI VALLEY, CA 93063, all beneficial interest under a certain Deed of
                    Trust made and executed by ROBERT J. BOWERS, AND JUDY BOWERS ("Borrower"), to THE
                    PUBLIC TRUSTEE OF LARIMER COUNTY, COLORADO ("Trustee"), upon the following property
                    located at 1501 STOVER STREET, FORT COLLINS, COLORADO 80S24 and situated in LARIMER
                    COUNTY, State of COLORADO.



                    Such Deed of Trust having been given to secure payment of $126,895.00, to and in favor of original lender
                    COUNTRYWIDE HOME LOANS, INC., which Deed of Trust is dated SEPTEMBER 11, 2003 and
                    recorded on SEPTEMBER 18, 2003 in INSTRUMENT NO. 2003-0120339 of the official Records of
                    LARIMER COUNTY , State of COLORADO, together with all rights accrued or to accrue under such Deed
                    of Trust.


                    TO HA VE AND TO HOLD the same unto Assignee, its successor and assigns, forever, subject only to the
                    terms and conditions of the above-described Deed of Trust.




                                                                         Page I
       Case:17-15526-CDP
RECEPTION   #20170042485, 6/28/2017Doc#:163      Filed:04/27/20
                                     11 :38:30 AM,                      Entered:04/27/20
                                                   2 of 2, S18.00 Electronically Recorded                                                                                    13:35:20 Page32 of 34
Angela Myers, Clerk & Recorder, Larimer County, CO




                    IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
                    =---_ _ _ _J_U_ff_,2:..:6._.,,,2017"'-                    COUNTRYWIDE HOME LOANS. INC.
                    Date


                                                                                                                                                         By:               ---::c,..-,::;-~-
                                                                                                                                                                                         -·
                                                                                                                                                                               Ariana Garc~ignature)
                                                                                                                                                                          Assistant Vice President


                    _ _ _ _ _ _ _ _ _ _ [Space Below This Line for Acknowledgments] _ _ _ _ _ _ _ __

                     STATE OF FLORIDA
                    COUNTY OF HILLSBOROUGH

                    The foregoing instrument was acknowledged before me this
                                                                                                                              -JUN
                                                                                                                                - -2 -
                                                                                                                                     6 2017
                                                                                                                                        -----------
                    by                           Arlana Garcia                                                           Assistant Vice President                                                 of
                    COUNTRYWIDE HOME LOANS, INC., a _ __.M=1/.-"-!3..__ _ _ _ _ _ _ _ company, on behalf
                    of         the         company.         He!S:.:,:h;:::.e_!ais:.......1:P/.l::eL>lrs.:.,.onwa.,.11~y_..,k...
                                                                                                                             no...,,wYU..___t~o:.._..:.n:.:,:1e::.__ or     who     has    produced
                                             ::::::::::::::::::::::::::::::.=.- identification.
                    ......:M:..::....:1/.:-.'A
                                          __




                                                                    t2
                                                                                                                                                  MARTHA LUCIA CORREA
                                                                                                                                                 Notary Publle, State of Rorlda
                                                                                                                                                   COmm!nlont FF 1112844
                                        Uartha Lucia COrrea                                                                                      My IXllllll!. expires Jan, 28, 2019
                                             1/2612019
                    My commission expires: _ _ _ _ _ _ __




                                                                                                                    Page 2
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                         Entered:04/27/20 13:35:20 Page33 of 34




                                       CORPORATE ASSIGNMENT OF DEED O F T : . . -


             Assignment Prepared on: April 03, 2020

             Assignor. BANK OF AMERICA, N.A. BY SELECT PORTFOLIO SERVICING, INC. ITS ATTORNEY IN FACT,
             at C/O SELECT PORTFOLIO SERVICING, INC., 3217 S. DECKER LAKE DRIVE, SALT LAKE CITY, UT, 64119

             Assignee: FIRSTKEY MORTGAGE, LLC, at 900 THIRD AVENUE, STE. 500, NEW YORK, NY, 10022-3055

             For value receiv<.1d, the Assignor does hereby grant, sell, assign, transfer and convey, unto the above-named
             Assignee all Interest under that certain Deed of Trust Dated: 8/10/2007, in the amount of $56,000.00, executed by
             ROBERT J BOWERS, AND JUDY BOWERS, AS JOINT TENANTS to MORTGAGE ELECTRONIC
             REGISTRATION SYSTEMS, INC. rMERS")AS NOMINEE FOR COUNTRYWIDE BANK, FSB .. ITS
             SUCCESSORS AND ASSIGNS and Recorded: 8/27/2007, RecepUon #: 20070065588 ln LARIMER COunty, State
             of COiorado.

             Property AC:drer ;: 1501 STOVER STREET, FORT COLLINS, CO, 80524

             TO HAVE AND TO HOLD, the same unto Assignee, Its successors and assigns, forever, subject only to the terms
             and conditions of the above-described Deed of Trust.

             BANK OF AMERICA, NA BY SELECT PORTFOLIO SERVICING, INC. ITS ATTORNEY IN FACT




                                   Sherry Nlelse1,
             Ttllo:               Document Control-Officer
             State of UTAH
             COuntyof SALTLAKE

             On        APR 1·4 2020                before me,          Shelley Malm                              a Notary Public in
             and for SALT LAKE in the State of UTAH, personally appeared               Sherrx Nielsen '
                Doc. Cqntrol Officer           BANK OF AMERICA, N.A. BY SELECT PORTOLIO SERVICING, INC. ITS
             ATTORNEY IN , 'ACT, personally known to me (or proved lo me on the basis of satisfactory evidence) to be the
             person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
             executed the same In his/her/their authorized capacity, and that by hislherllhelr signature on the instrument the
             person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

             WITNESS my hand and official seal,
                                                                                                             SHELLEY     MALM


             5i1W1~                                     "--=69=i2961_
                                                                                                         Notary Public Stoto of Uloh
                                                                                                         My Commission Expires on:
                                                                                                             Fobruory 11, 7021
                                                                                                          Comm. Numbor: 692961


             When Recorded Return To: Jeff Prose, Richmond Monroe Group, 82 Jim Linegar Ln, Branson Wes~ MO, 65737,
             (417) 447-2931
             CO/LARIMER
Case:17-15526-CDP Doc#:163 Filed:04/27/20                                        Entered:04/27/20 13:35:20 Page34 of 34




             CO/LARIMER
                                       CORPORATE ASSIGNMENT OF DEED OF                          T:1111111111
             Assignment Prepared on: April 03, 2020

             Assignor: FIRSTKEY MORTGAGE, LLC BY SELECT PORTFOLIO SERVICING, INC., ITS ATTORNEY IN
             FACT, at C/O SELECT PORTFOLIO SERVICING, INC., 3217 S. DECKER LAKE DRIVE, SALT LAKE CITY, UT,
             84119

             Assignee: TOWD POINT MORTGAGE TRUST 2019-2, U.S. BANK NATIONAL ASSOCIATION, AS
             INDENTURE TRUSTEE, at C/O SELECT PORTFOLIO SERVICING, INC., 3217 S. DECKER LAKE DRIVE, SALT
             LAKE Cr!Y, UT, 84119

             For value received, the Assignor does hereby grant, sell, assign, transfer and convey, unto the above-named
             Assignee all interest under that certain Deed of Trust Dated: 8/10/2007, in the amount of $56,000.00, executed by
             ROBERT J BOWERS, ANO JUDY BOWERS, AS JOINT TENANTS to MORTGAGE ELECTRONIC
             REGISTRATION SYSTEMS, INC. ("MER$") AS NOMINEE FOR COUNTRYWIDE BANK, FSB., ITS
             SUCCESSORS ANO ASSIGNS and Recorded: 8/2712007, RacepUon #: 20070065588 In LARIMER County, State
             of Colorado.

             Property Address: 1501 STOVER STREET, FORT COLLINS, CO, 80524

             TO HAVE ANO iO HOLD, the same unto Assignee, Its successors and assigns, forever, subject only to the terms
             and conditions of the above-described Deed of Trust

             FIRSTKEY MORTGAGE, LLC BY SELECT PORTFOLIO SERVICING, INC., ITS ATTORNEY IN FACT

             On:

              By:
                         AP~0LL.
              Name:               Sherry Nielsen

              TIile:             Document Control Officer

             State of UTAH
             County of SALT LAKE

             On        APR 14 2020                 before me,          Shelley Malm                           . a Notary Public In
             and for SALT LAKE In the State of UTAH, personally appeared              per~ Nielsen ,
                                                                                            P
                 Doc. Control Officer • FIRSTKEY MORTGAGE, LLC BY SELCT RTFOLIO SERVICING, INC., ITS
             ATTORNEY IN FACT, personally known to me (or proved to me on the basis of satisfactory evidence) to be the
             person(s) v..10s< name(s) is/are subscribed to the within Instrument and acknowledged to me that he/she/they
             executed the same in his/hedtheir authorized capacity, and that by his/her/their signature on the instrument the
             person(s), or the entity upon behalf of which the person(s) acted, executed the Instrument.

             WITNESS my hand and official seal,                                                              SHELLEY MALM
                                                                                                         Noiary Public State ol Uioh
                ~~w~-                                                                                   My CmnmisMon Expi1t.H. on:
                                                                                                            February 11, 202 I
                                                                                                          Comm. Number: 692961
             Notary Expires:          FEB 1 1202-1-' #: _ _ _69_2_96_1_ __

             When Recorded Return To: Jeff Prose. Richmond Monroe Group, 82 Jim Linegar Ln, Branson West, MO, 65737,
             (417) 447-2931
             CO/LARIMER
